Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 3/16/21.  Claims 1-20 are pending and have been examined.
	Claims 1-20 are rejected.

Drawings
	The drawings filed on 3/16/21 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the purpose of the examination, the examiner has interpreted “deciding installation of pieces of mobile second equipment to be assigned to a part of the series of work processes to which a part of the plurality of pieces of equipment cannot be assigned from among the plurality of pieces of first equipment when there is the part of the series of work processes to which the part of the plurality of pieces of equipment cannot be assigned from among the plurality of pieces of first equipment in any of the series of work processes; and
outputting a request to transport the pieces of second equipment to an installation position in the geographical area” on lines 8-18 of claim 1 as “determining that a part of the series of work processes cannot be assigned from among the plurality of pieces of the first equipment, in response to determining that the part of the series of work processes cannot be assigned from among the plurality of pieces of the first equipment, decides installation of pieces of mobile second equipment to be assigned to the part of the series of work processes, and outputting a request to transport the pieces of second equipment to an installation position in the geographical area”, and the examiner has interpreted “deciding installation of pieces of mobile second equipment to be assigned to a part of the series of work processes to which a part of the plurality of pieces of equipment cannot be assigned from among the plurality of pieces of first equipment when there is the part of the series of work processes to which the part of the plurality of pieces of equipment cannot be assigned from among the plurality of pieces of first equipment in any of the series of work processes; and outputting a request to transport the pieces of second equipment to an installation position in the geographical area” on lines 9-19 of claim 12 as “determining that a part of the series of work processes cannot be assigned from among the plurality of pieces of the first equipment, in response to determining that the part of the series of work processes cannot be assigned from among the plurality of pieces of the first equipment, decides installation of pieces of mobile second equipment to be assigned to the part of the series of work processes, and outputting a request to transport the pieces of second equipment to an installation position in the geographical area”.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-20 are directed to an abstract idea. Under Step 1, claims 1-20 are either apparatus, method or an article of manufacture, using claim 12 as an illustrative example, claim recites the following “trying to assign a plurality of pieces of first equipment to a series of work processes to produce products based on information indicating the plurality of pieces of first equipment located in a geographical area and information indicating respective positions about the plurality of pieces of first equipment; deciding installation of pieces of mobile second equipment to be assigned to a part of the series of work processes to which a part of the plurality of pieces of equipment cannot be assigned from among the plurality of pieces of first equipment when there is the part of the series of work processes to which the part of the plurality of pieces of equipment cannot be assigned from among the plurality of pieces of first equipment in any of the series of work processes”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “trying to assign a plurality of pieces of first equipment to a series of work processes to produce products based on information indicating the plurality of pieces of first equipment located in a geographical area and information indicating respective positions about the plurality of pieces of first equipment; deciding installation of pieces of mobile second equipment to be assigned to a part of the series of work processes to which a part of the plurality of pieces of equipment cannot be assigned from among the plurality of pieces of first equipment when there is the part of the series of work processes to which the part of the plurality of pieces of equipment cannot be assigned from among the plurality of pieces of first equipment in any of the series of work processes” is a mental process. As described in the specification [0048]-[0052] and [0079]-[0097] of the published document US20210294309 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 12 recites “a processor”. The processor are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim further recites limitations “outputting a request to transport the pieces of second equipment to an installation position in the geographical area”. These limitation do not integrate the invention into a practical application because they are just “applying” the abstract idea. It can be viewed as generally linking the use of the judicial exception to a technological environment. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the processor is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  The “outputting a request to transport the pieces of second equipment to an installation position in the geographical area” limitation amounts no more than just “applying” the abstract idea. Some references that discuss outputting a request to transport based on determination such as:
Kim et al. (US20180307215) discloses outputting design information of the production line to production line installer to arrange reconfigurable assembly module according to the design information.
Wang (Translation of JP2006015425) discloses sending command to transport a cassette between the main machining machines and the auxiliary machining machine to reduce production time and production cost.
Ishii (US20070240152) discloses a production management computer indicate the number of parts corresponding to a number of products smaller than a planned number of products to be produced to a controller. The controller outputs a command so that the indicated number of parts are supplied through a parts holding section to a product producing section.
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 1 is a method claim corresponds to the apparatus claim 12, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
	Dependent claims 2-11 and 13-20 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	EP2610696 discloses a process design and production scheduling device is provided for users to equalize the load on the processing machine, attain the target production figure, and meet deadlines specified required by the customer. The present invention creates production schedules for the entire machining production line; and also assigns product machining processes to multiple machining devices in the machining process, and creates process designs and production schedules in processing units. The above device renders a process design and production scheduling system, and also a process design and production scheduling device capable of creating production schedules to equalize the load on the processing machine, attain the target production figure and meet deadlines specified by customers.
	US7228192 discloses a method of creating a build schedule; creating a first portion of the item for manufacture; causing the first portion of the item to pass in close proximity to a first individual; which said individual assembles at least one of the several components on the first portion; notifying a second individual of the existence and location of the first portion of the item proximate to the first individual; causing the first portion of the item to pass in close proximity to the second individual whereby said second individual assembles at least one of the several components onto the first portion of the item. The method further includes applying dataforms or other such markings on individual components to uniquely identify them and, through such markings, tracking the application of those components to the item being manufactured at each manufacture step.
	US7123975 discloses a manufacturing management system and method for cross-site lot handling is provided. The system includes a management unit and a target manufacturing site. The target manufacturing site receives a lot, checks whether a lot handling request indicating the lot and the target manufacturing site exists in the management unit, and registers the lot handling request for the lot before the lot being processed if the lot handling request exists.
	US7684888 discloses a factory automation system is adapted to facilitate cross-AMHS transfers of wafer lots within a semiconductor foundry. The factory automation system may include a first MCS and an associated first AMHS; a second MCS and an associated second AMHS; and a third MCS and an associated third AMHS. The system may also include a first bridge connecting the first AMHS and the second AMHS to allow a FOUP to travel between the first AMHS and the second AMHS. The system may also include a second bridge connecting the second AMHS and the third AMHS to allow a FOUP to travel between the second AMHS and the third AMHS. The system also includes a unified control unit in communication with the first, second, and third MCSs, the unified control unit for coordinating transfers of FOUPs between the first, second, and third AMHSs.
	US6345208 discloses a production management computer indicate the number of parts corresponding to a number of products smaller than a planned number of products to be produced to a controller. A parts supplying section supplies the indicated number of parts through a parts holding section to a product producing section. When the number of parts held by the parts holding section becomes nil, semi-products held by a semi-product holding section are counted, and as many parts as the number of the counted number of semi-products are additionally supplied. The product producing section can produce products without causing an excess or shortage of parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117